TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00546-CV



                             Jeffrey Benjamin Mason, Appellant

                                               v.

                              Keri Cotterman Mason, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-FM-16-001306, HONORABLE LORA LIVINGSTON, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              On August 14, 2017, Jeffrey Benjamin Mason filed his notice of appeal and on

October 31, 2017, a motion to review supersedeas bond in connection with his appeal. See Tex. R.

App. P. 24.4(a). The reporter’s record in this cause was originally due on November 13, 2017.

              On November 15, 2017, the court reporter, LaSonya Thomas, informed the Court

that she would have the record filed by November 30, 2017. However, Thomas failed to file the

record by that date. On January 2, 2018, we sent notice to Thomas that the reporter’s record was

overdue, and on January 23, Thomas filed five volumes of the reporter’s record. Thomas failed,

however, to file the reporter’s record from the October 4, 2017 hearing on Mason’s motion to fix

security. The reporter’s record from the October 4, 2017 hearing was designated for preparation

and is pertinent to Mason’s motion to review supersedeas bond.
               We order Thomas to file the reporter’s record from the October 4, 2017 hearing in

this cause no later than February 20, 2018. Failure to file the record will result in Thomas being

called before the Court to show cause why she should not be held in contempt of this order.

               It is so ordered February 8, 2018.



Before Chief Justices Rose, Justices Goodwin and Field




                                                 2